Gildersleeve, J.:
This is an application by the State Commissioner of Excise, for an order revoking and cancelling the liquor *640tax certificate issued to one Joseph J. Hurney. The grounds of the motion are that said Hurney made certain false statements in his application for the certificate, and that he conducts his place in a disorderly and illegal manner as a house of ill fame. The said Hurney denies each and all of these allegation. The decision of this motion, therefore, necessarily turns upon disputed questions of fact, as to which the affidavits are conflicting, and it appears to be essential for a proper determination of these questions that the witnesses should be cross-examined. I think, under these circumstances, that a reference in aid of the conscience of the court should be ordered. Let an order be handed up referring the matter to Mr. Asa Bird Gardiner to take testimony concerning the facts and circumstances and report the same, with his opinion thereon. Settle order on notice.